Title: John Adams to Benjamin Franklin and John Jay, 20 April 1784
From: Adams, John
To: Franklin, Benjamin,Jay, John


        
          Gentlemen
          The Hague April 20. 1784
        
        I have just now received the Letter which Dr Franklin did me the Honour to write me on the 16th. with the Copy of the Treaty with Sweeden. I have before inclosed the King of Prussias Project of a Treaty, prepared as I am assured by his Minister with his own Hand in his private Cabinet.
        I believe it has been reserved to the present Age when the subtilties of Aristotle and the schools are transferred from Theology to Politicks, to discover Room for a Doubt in the Construction of the Armistice. and therefore We shall Search in vain in any Admiralty, for a Precedent. The Words are “Le terme Sera d’un mois depuis la manche et les mers du Nord, jusqu’aux Isles Canaries inclusivement, Soit dans l’Ocean, Soit dans la Mediterranée.”
        This Limit is to extend to the Southermost Point of the Southernmost Canary Island, from the Channell. This is the Extent from North to South.— What is to be the Extent from East to West? is it to have none. is it to be confined to a mathematical Line, running from the Middle of the Channel to the remotest Part of the remotest Canary? or is it to be a Space as Wide as the Channel, running from it to that Canary? or is it to be as wide as that Island. if none of these Constructions have common Sense in them, what can We suppose to have been the Meaning of the Contracting Parties? They have ascertained the Space very exactly from North to South, and as they have left the Extent from East to West without limits, it is very clear they intended it should be unlimited and reach all round the Globe, at least where there is any Ocean or Mediterranean.
        I have the Honour to be Gentlemen / your most obedient and most / humble servant
        
          John Adams
        
        